Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims
Applicant amended elected claims 1,19 and 20, and added claim 21. Applicant also amended withdrawn claim 10 by adding newly amended limitation “ providing the device for controlling a battery operation of claim 1” and removing limitation “a circuit in a”. However, claim 10 remains withdrawn. However, if claim 1 is determined to be allowable, claim 10 (and other withdrawn claims) will be reviewed to determine if rejoinder is appropriate.
As such claims 1-3,5,8 and 19-21 are pending and presented for examination.

Response to arguments
Applicant amended elected claims 1,19 and 20, and added claim 21 which changes the scope of the claims and as such a new ground of rejection is issued. 

In regards to the rejection of Claim(s) 3 and 8 Applicant asserts (pg. 8):
Thus, the Office Action is asserting that Yu represents both a permanent failure device, as recited in claim 3, and a reversible switch, as recited in claim 8. This is both hindsight and contradictory. Therefore, Applicant respectfully submits that at least either claim 3 is allowable or claim 8 is allowable.
In response:
The rejection of claims 3 and 8 are two different statements of rejections. Specifically, the Examiner uses the teachings of Yu (20060250209) to teach the claim language of claim 8 and uses the teachings of Yu (20080117016 A1) to teach the claim language of claim 3. 
In regard to Applicant remark “REJOINDER OF CLAIMS”, Applicant asserts:
“Applicant respectfully submits that claim 1 is generic to the remaining claims. Claim 10
has been amended to depend from claim 1. Therefore, upon allowance of claim 1, Applicant respectfully requests rejoinder of the remaining claims.”
In response:
As stated above claim 10 remains withdrawn. However, if claim 1 is determined to be allowable, claim 10 (and other withdrawn claims) will be reviewed to determine if rejoinder is appropriate.
In regards to applicants remaining remarks:
Applicant remarks have been considered but are moot base on new grounds of rejection.

Election/Restrictions
In response to the restriction requirement issued 4/16/2021 the Applicant elected without traverse Group 1 Species A, claims 1-3,5,8,19-20 (Fig. 3-1 through 3-3). Based on Applicants restriction election, claims 1-3,5,8,19-20 (Fig. 3-1 through 3-3) are being examined and claims 4, 6-7, and 9-18 are withdrawn from further consideration pursuant to 37 CFR 1.142 (b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 6/16/21. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:            
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tada (US 20210066016) in view of Yokota (US 20180040443) as evident by Shinohara (US 20070289948).


    PNG
    media_image1.png
    538
    662
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    414
    714
    media_image2.png
    Greyscale

Fig. 3A and 4 of Tada


    PNG
    media_image3.png
    406
    592
    media_image3.png
    Greyscale

Fig. 1 of Yokota 

As to claim 1 Tada discloses a device for controlling battery operation (Fig. 3A), the device comprising:
a battery cell (Fig. 3A-3B and 4 cell 2 in pack 6);
a thermal cutoff coupled in series between the battery cell and a system load of the device (Fig. 4 The thermal switching device 3 comprising thermal switch 4 can serve as a thermal fuse and a thermal cut off (TCO) device. [0034]) wherein a first terminal of the thermal cutoff is electrically-coupled to the battery cell (Fig. 4 showing switch 3 electrically connected to the positive (+) terminal of battery pack 6 containing cell 2) and a second terminal of the thermal cutoff is electrically-coupled to the system load (Based on Fig.3A-4 and [0024] [0031] of Tada (i.e. electrical system 1 can supply electrical power to a load L), one of ordinary skill in the art can see that the output of switch 4 is electrically connected to the load), and wherein the thermal cutoff includes:
a permanent failure mechanism ((Fig. 4 The thermal switching device 3 can serve as a thermal fuse and a thermal cut off (TCO) device. [0034]. It is well known to one of ordinary skill in the art that fuses are devices that are non-resettable as evident by Yokota where in Fig. 1, thermal fuses 6 and 8 activate to completely open the circuit by fuse cutting and/or melting or fusion cutting  [0028] [0032] [0077]) having an open state and closed state wherein the closed state allows electrical communication between the first terminal and the second terminal ([0034] The thermal switching device 3 can comprise a thermally-activated switch 4 , configured to move from a normally closed condition to an open condition when a temperature of the battery cells 2 exceeds a characteristic temperature threshold).
Tada further teaches a battery management system (Fig. 3A, BMS 25).
Tada does not teach the thermal cutoff having at least three terminals nor teaches the battery management system electrically-coupled to a third terminal of the thermal cutoff, the first terminal and the third terminal are electrically coupled via the second terminal wherein in response to an electrical signal from the battery management system, the permanent failure mechanism permanently switches to the open state.
Yokota teaches the thermal cutoff having at least three terminals  (protection device 1, Fig. 1 Terminals 12 (i.e. first terminal ) ,14 (i.e. second terminal) , and 16), and a controller electrically-coupled to a third terminal of the thermal cutoff ( [0028] an electric current is supplied from the terminal 16 to the resistive body 10) , the first terminal and the third terminal are electrically coupled via the second terminal (an electric current flows in the order of the terminal 12, the first thermal fuse 8 and the terminal 14 (or in the opposite order). The first thermal fuse 8 activates allowing the electric current flowing through the first thermal fuse 8 to turn to the PTC component 4 so that the turned current causes the PTC component 4 to trip (activate) [0027]-[0028]. As such, when the thermal fuse 8 activates and prior to thermal fuse 6 activating, terminal 12 (first terminal) is electrically connected to terminal 16 (i.e third terminal) via terminal 14) wherein in response to an electrical signal from the battery management system, the permanent failure mechanism permanently switches to the open state (Fig 1. in case a short circuit, overcurrent, overvoltage, abnormal heat, etc. occur in the electric circuit or the electric apparatus, an electric current is supplied from the terminal 16 to the resistive body 10, as a result of which the resistive body 10 generates heat. Due to this heat, the first thermal fuse 8 activates (i.e. the protection component 2 activates), allowing the electric current flowing through the first thermal fuse 8 to turn to the PTC component 4 so that the turned current causes the PTC component 4 to trip (activate). Thermal fuses 6 and 8 activate to completely open the circuit by fuse cutting and/or melting and fusion cutting [0028] [0032] [0077])
  It would have been obvious to a person of ordinary skill in the art to modify the thermal cutoff of Tada to include a separate control terminal to open the circuit.  It would have been obvious to an artisan that to add this control terminal would require Tada to now include at least a third terminal wherein the first terminal and the third terminal are electrically coupled via the second terminal and to modify the battery management system of Tada to be electrically-coupled to a third terminal of the thermal cutoff.  Further, this would be in response to an electrical signal from the battery management system wherein the permanent failure mechanism permanently switches to the open state, as taught by Yokota, in order to have flexibility in controlling breaking the circuit regardless of operating conditions as evident by Shinohara teaching [0026] wherein the heater 14 is supplied with electric power from a current path separate from the current paths passing through the first terminal 11 and the second terminal 12. Therefore, the circuit can be broken regardless of operating conditions to avoid overheating.
As to claim 2, Tada in view of Yokota teaches the device of claim 1, wherein the permanent failure mechanism is in electrical communication with the third terminal ((Fig 1. an electric current is supplied from the terminal 16 to the resistive body 10, and current flows from terminal 12 through element 8 out to 14. Fig. 8 and  showing terminal 16 in electrical communications with fuse 8).
As to claim 19, Tada discloses a battery for supplying electricity to an electronic device (Fig. 3A-3B and 4), the battery comprising:
a first battery cell (Fig. 3A-3B and 4 cell 2 in pack 6);
a second battery cell (Fig. 3A second cell 2 in pac6 in series with first pack 6);
a first thermal cutoff in serial electrical communication with the first battery cell (Fig. 4 The thermal switching device 3 comprising thermal switch 4 can serve as a thermal fuse and a thermal cut off (TCO) device. [0034]), where a first terminal of the first thermal cutoff is connected to the first battery cell (Fig. 4 showing switch 3 electrically connected to the positive (+) terminal of battery pack 6 containing cell 2) and a second terminal of the first thermal cutoff is electrically-coupled to the system load (Based on Fig.3A-4 and [0024] [0031] of Tada (i.e. electrical system 1 can supply electrical power to a load L), one of ordinary skill in the art can see that the output of switch 4 is electrically connected to the load), where the first thermal cutoff includes:
a first permanent failure mechanism ((Fig. 4 The thermal switching device 3 can serve as a thermal fuse and a thermal cut off (TCO) device. [0034]. It is well known to one of ordinary skill in the art that fuses are devices that are non-resettable as evident by Yokota where in Fig. 1, thermal fuses 6 and 8 activate to completely open the circuit by fuse cutting and/or melting or fusion cutting  [0028] [0032] [0077]) having an open state and closed state where the closed state allows electrical communication between the first terminal and a second terminal ([0034] The thermal switching device 3 can comprise a thermally-activated switch 4 , configured to move from a normally closed condition to an open condition when a temperature of the battery cells 2 exceeds a characteristic temperature threshold).
a second thermal cutoff in serial electrical communication with the second battery cell (Fig. 4 The thermal switching device 3 within connector 24 of the second battery pack 6 (Fig. 3A) can serve as a thermal fuse and a thermal cut off (TCO) device. [0034]), a first terminal of the second thermal cutoff is connected to the second battery cell (Fig. 4 showing switch 3 electrically connected to the positive (+) terminal of battery pack 6 containing cell 2), where the second thermal cutoff includes:
a second permanent failure mechanism ((Fig. 4 The thermal switching device 3 can serve as a thermal fuse and a thermal cut off (TCO) device. [0034]. It is well known to one of ordinary skill in the art that fuses are devices that are non-resettable as evident by Yokota where in Fig. 1, thermal fuses 6 and 8 activate to completely open the circuit by fuse cutting and/or melting or fusion cutting  [0028] [0032] [0077]) having an open state and closed state where the closed state allows electrical communication between the first terminal and a second terminal ([0034] The thermal switching device 3 can comprise a thermally-activated switch 4 , configured to move from a normally closed condition to an open condition when a temperature of the battery cells 2 exceeds a characteristic temperature threshold).
Tada further teaches a battery management system (Fig. 3A, BMS 25).
Tada does not teach the second battery cell and corresponding second thermal cutoff in parallel with the first battery cell and corresponding first thermal cutoff.
However, it would obvious to one of ordinary skill in the art to modify Tada’s first and second battery packs 6 with corresponding thermal cutoffs to be in parallel to each other in order to achieve more current capacity.
Tada does not teach the first thermal cutoff and the second thermal cutoff having at least three terminals nor teaches a battery management system electrically-coupled to a third terminal of the first thermal cutoff, the first terminal and the third terminal are electrically coupled via the second terminal.
Yokota teaches a thermal cutoff having at least three terminals: specifically protection device 1 includes a first terminal (12) a second terminal (14) and third terminal (16).  Yokota further teaches a controller electrically-coupled to a third terminal of the thermal cutoff ([0028] an electric current is supplied from the terminal 16 to the resistive body 10) and the first terminal and the third terminal are electrically coupled via the second terminal (an electric current flows in the order of the terminal 12, the first thermal fuse 8 and the terminal 14 (or in the opposite order). The first thermal fuse 8 activates allowing the electric current flowing through the first thermal fuse 8 to turn to the PTC component 4 so that the turned current causes the PTC component 4 to trip (activate) [0027]-[0028]. As such when the thermal fuse 8 activates and prior to thermal fuse 6 activating, terminal 12 (first terminal) is electrically connected to terminal 16 (i.e. third terminal) via terminal 14).
  It would have been obvious to a person of ordinary skill in the art to modify the first and second thermal cutoff of Tada to have at least three terminals wherein the first terminal and the third terminal are electrically coupled via the second terminal and to modify the battery management system of Tada to be electrically-coupled to a third terminal of the thermal cutoff, as taught by Yokota in order to have flexibility in controlling breaking the circuit regardless of operating conditions as evident by Shinohara ([0026] The heater 14 is supplied with electric power from a current path separate from the current paths passing through the first terminal 11 and the second terminal 12. Therefore, the circuit can be broken regardless of operating conditions).
As to claim 20, Tada in view of Yokota teaches the battery of claim 19, wherein the battery does not include a fuse in series between the first thermal cutoff and the first battery cell (Fig. 4 of Tada where a fuse is not connected between switch 4 and battery 6)
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tada (US 20210066016) in view of Yokota (US 20180040443) as evident by Shinohara (US 20070289948) in view of Yu (20080117016 A1).
As to claim 3, Tada in view of Yokota teaches the device of claim 1.
Tada in view of Yokota does not disclose/teach wherein the permanent failure mechanism includes a moveable component positioned in a first position to hold the permanent failure mechanism in the closed position, wherein movement of the moveable component to a second position changes the permanent failure mechanism to the open state and causes permanent failure of the thermal cutoff.
Yu teaches wherein the permanent failure mechanism includes a moveable component positioned in a first position to hold the permanent failure mechanism in the closed position (Fig. 9-10 arm 11), wherein movement of the moveable component to a second position changes the permanent failure mechanism to the open state and causes permanent failure of the thermal cutoff ([0039] Fig. 9 and 10 showing a cross-sectional view of element 15 before and after it melts caused by an electrical overload or high circuit temperature event. Melting of element 15 causes the arm 11 to move (ΔS3) causing a permanent failure of the thermal cutoff.
It would have been obvious to a person of ordinary skill in the art to use Yu’s mechanical structure (shown in Fig. 9-10 [0039]) for the electrical symbol of Tada’s thermal cutoff switch in order to provide a temperature fuse protection device that overcomes the drawbacks of the traditional temperature fuse devices that reconnects the circuit after the fuse activates [0013].
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tada (US 20210066016) in view of Yokota (US 20180040443) as evident by Shinohara (US 20070289948) in view of Zhou (US20150294825).
As to claim 5, Tada in view of Yokota teaches the device of claim 1.
Tada in view of Yokota does not disclose/teach an electromagnet configured to transition the permanent failure mechanism to the open state.
Zhou teaches an electromagnet configured to transition the failure mechanism to the open state. ([0039] The electromagnetic assembly 40 includes a housing 44 surrounding a coil 46, a permanent magnet 48, and a platform 50. The electromagnetic assembly 40 also includes an armature 42. The housing 44 includes an opening 52 which allows the armature 42 to extend partially outside the housing 44. A spring 54 biases the armature 42 away from the permanent magnet 48. The armature 42 is movable between a first position where it is separated from the platform 50, as shown in FIG. 3, and a second position where it contacts the platform 50, as shown in FIG. 4)
It would have been obvious to a person of ordinary skill in the art to modify the device of Tada to include an electromagnet configured to transition the permanent failure mechanism to the open state, as taught by Zhou in order to provide current direction sensitivity in a circuit breaker without the need for additional electronics thereby saving costs [0005].
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tada (US 20210066016) in view of Yokota (US 20180040443) as evident by Shinohara (US 20070289948) in view of Yu (20060250209 A1).
As to claim 8, Tada in view of Yokota teaches the device of claim 1.
Tada in view of Yokota is not specifically clear as to wherein the thermal cutoff includes a reversible switch having a first state and a second state, where the second state reduces the electrical communication between the first terminal and a second terminal relative to the first state.
Yu teaches wherein the thermal cutoff includes a reversible switch having a first state and a second state, where the second state reduces the electrical communication between the first terminal and a second terminal relative to the first state ([0015] As shown in FIG. 4, when overload, the bimetallic plate 11 is bent upward so as to cut off the circuit). Although Yu specifically does not state that the bimetallic plate 11 is reversible, it is well known to one of ordinary skill in the art that bimetallic plates are reversible/resettable in response to changes in temperature.
It would have been obvious to a person of ordinary skill in the art to modify the device of Tada to include the thermal cutoff includes a reversible switch having a first state and a second state, where the second state reduces the electrical communication between the first terminal and a second terminal relative to the first state, as taught by Yu in order to provide a less damaging stage of protection before the fuse activates, thereby saving the time and cost to replace a fuse.
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tada (US 20210066016) in view of Yokota (US 20180040443) as evident by Shinohara (US 20070289948) in view of Yamada (US 5760676).
As to claim 21, Tada in view of Yokota teaches the device of claim 1.
Tada in view of Yokota does not disclose/teach wherein the permanent failure mechanism includes a removable block to hold the permanent failure mechanism in the closed position.
Shinohara teaches the melting of solder (13), which was holding the block (32) which would then open the circuit (see figs 8-10).  Alternatively, Yamada also teaches another system that the circuit can be opened by the semiconductor element (2) falling down in a way as to not contact either terminal (Figs. 5 Col. 3 lines 35-67 of Yamada).
It would be obvious to an artisan to select the Tada permanent failure mechanism (i.e. the fuse) to be one of Shinohara or Yamada’s removable block to hold the permanent failure mechanism in the closed position, to guarantee the circuit is opened when necessary and remains open and as such protects the circuits from overheating.

 Conclusion and Related Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shinohara (20070289948) releases a block (Fig. 5-10 element  32) to activate the fuse. However, Shinohara does not have the first terminal and the third terminal are electrically coupled via the second terminal.
Eaves (US20060076923) is cited for having a controllable TCO
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYNESE V MCDANIEL whose telephone number is (313)446-6579.  The examiner can normally be reached on M to F, 9am to 530pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 5712722312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TYNESE MCDANIEL/
Examiner, Art Unit 2859

	
	
	
	
/DREW A DUNN/Supervisory Patent Examiner, Art Unit 2859